          Case 3:21-cv-01063-JLB Document 5 Filed 06/14/21 PageID.19 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAUL P.,                                            Case No.: 21-cv-01063-JLB
12                                      Plaintiff,
                                                         ORDER:
13   v.
                                                         (1) GRANTING MOTION FOR
14   COMMISSIONER OF SOCIAL
                                                         LEAVE TO PROCEED IN FORMA
     SECURITY,
15                                                       PAUPERIS; AND
                                      Defendant.
16
                                                         (2) SCREENING AND DISMISSING
17                                                       COMPLAINT PURSUANT TO
                                                         28 U.S.C. § 1915(e)(2)
18
19                                                       [ECF Nos. 1; 2]
20
21          Plaintiff Paul P. has filed a Complaint against the Commissioner of Social Security
22   seeking judicial review of the Commissioner’s final decision denying his application(s) for
23   “Social Security Disability Insurance Benefits and Supplemental Security Income benefits
24   for lack of disability.” (ECF No. 1 ¶ 1.)
25          Presently before the Court is Plaintiff’s Motion for Leave to proceed In Forma
26   Pauperis (“IFP Motion”). (ECF No. 2.) For the reasons set forth below, the Court
27   GRANTS Plaintiff’s IFP Motion and sua sponte DISMISSES the Complaint pursuant to
28   28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief may be granted.

                                                     1
                                                                                     21-cv-01063-JLB
           Case 3:21-cv-01063-JLB Document 5 Filed 06/14/21 PageID.20 Page 2 of 6



 1                                       I.     IFP MOTION
 2   A.      Legal Standard
 3           All parties instituting a civil action, suit, or proceeding in a district court of the
 4   United States, other than a petition for writ of habeas corpus, must pay a filing fee.
 5   28 U.S.C. § 1914(a). An action may proceed despite a party’s failure to pay the filing fee
 6   only if the party is granted leave to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C.
 7   § 1915(a)(1). Section 1915(a)(1) provides that:
 8
 9           any court of the United States may authorize the commencement, prosecution
             or defense of any suit, action or proceeding . . . without prepayment of fees or
10           security therefor, by a person who submits an affidavit that includes a
11           statement of all assets such [person] possesses that the person is unable to pay
             such fees or give security therefor.
12
13   28 U.S.C. § 1915(a)(1). As § 1915(a)(1) does not itself define what constitutes insufficient
14   assets to warrant IFP status, the determination of indigency falls within the district court’s
15   discretion. See Cal. Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991) (“Section
16   1915 typically requires the reviewing court to exercise its sound discretion in determining
17   whether the affiant has satisfied the statute’s requirement of indigency.”), reversed on other
18   grounds by 506 U.S. 194 (1993). “An affidavit in support of an IFP application is sufficient
19   where it alleges that the affiant cannot pay the court costs and still afford the necessities of
20   life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I.
21   Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948)). “One need not be absolutely
22   destitute to obtain benefits of the [IFP] statute.” Jefferson v. United States, 277 F.2d 723,
23   725 (9th Cir. 1960). “Nevertheless, a plaintiff seeking IFP status must allege poverty ‘with
24   some particularity, definiteness[,] and certainty.’” Escobedo, 787 F.3d at 1234.
25   ///
26   ///
27   ///
28   ///

                                                    2
                                                                                       21-cv-01063-JLB
          Case 3:21-cv-01063-JLB Document 5 Filed 06/14/21 PageID.21 Page 3 of 6



 1   B.         Discussion
 2              Here, Plaintiff has not paid the $402 1 filing fee required to maintain a civil action in
 3   this District and has instead moved to proceed IFP. (ECF No. 2.) Plaintiff attests to the
 4   following under penalty of perjury in his affidavit of assets: He claims to be currently
 5   employed, but he receives no income from his employment. (Id. ¶¶ 1–2.) He receives
 6   $1,052 per month from unemployment payments ($852) and food stamps ($200). (Id. ¶ 1.)
 7   He has no assets or bank accounts. (Id. ¶¶ 4–5.)
 8              Plaintiff’s total monthly expenses average $1,050 for: rent ($650); food ($200); and
 9   daily necessities ($200). (Id. ¶ 8.) Therefore, on average, Plaintiff’s monthly income
10   exceeds his monthly expenses by only $2. Plaintiff attests that he is not able to pay the fee
11   as he barely has any money. (Id. ¶ 11.) He further attests that he used his stimulus checks
12   for “extra needs.” (Id.) The Court finds that Plaintiff’s affidavit of assets sufficiently
13   demonstrates that he lacks the financial resources to pay the $402 filing fee without causing
14   undue financial hardship. Accordingly, Plaintiff is given leave to proceed IFP.
15        II.      SCREENING OF COMPLAINT PURSUANT TO 28 U.S.C. § 1915(e)(2)
16   A.         Legal Standard
17              Any complaint filed pursuant to the IFP provisions of 28 U.S.C. § 1915(a) is subject
18   to a mandatory review by the Court and sua sponte dismissal if it fails to state a claim upon
19   which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). “[S]ection 1915(e) not only
20   permits but requires a district court to dismiss an [IFP] complaint that fails to state a claim.”
21   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (emphasis added). Complaints in
22   social security appeal cases are not exempt from § 1915(e)’s screening requirement.
23
24
     1
            See 28 U.S.C. § 1914(a) (“The clerk of each district shall require the parties
25
     instituting any civil action, suit or proceeding in such court . . . to pay a filing fee of $350,
26   except that on application for writ of habeas corpus the filing fee shall be $5.”); CASD Fee
27   Schedule, https://www.casd.uscourts.gov/_assets/pdf/courtinfo/Fees%20of%20the%20U.
     S.%20District%20Court%20(CASD).pdf (effective Mar. 1, 2021) (imposing a $52
28   administrative fee for a civil action, suit, or proceeding).

                                                        3
                                                                                           21-cv-01063-JLB
        Case 3:21-cv-01063-JLB Document 5 Filed 06/14/21 PageID.22 Page 4 of 6



 1   Hoagland v. Astrue, No. 1:12–cv–00973–SMS, 2012 WL 2521753, at *1 (E.D. Cal. June
 2   28, 2012) (“Screening is required even if the plaintiff pursues an appeal of right, such as
 3   an appeal of the Commissioner’s denial of social security disability benefits.”); cf. Calhoun
 4   v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B)
 5   are not limited to prisoners.”).
 6          Under Rule 8 of the Federal Rules of Civil Procedure, all complaints must contain a
 7   “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
 8   R. Civ. P. 8(a)(2). Detailed factual allegations are not required in a complaint, but
 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
10   statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a
11   complaint in a social security disability appeal may differ in some ways from complaints
12   in other civil cases, it is “not exempt from the general rules of civil pleading.” Hoagland,
13   2012 WL 2521753, at *2. Courts in this District and other districts in the Ninth Circuit
14   look for four basic requirements when screening a social security disability complaint for
15   failure to state a claim:
16          First, the plaintiff must establish that he has exhausted [his] administrative
            remedies pursuant to 42 U.S.C. § 405(g) and that the civil action was
17
            commenced within sixty days after notice of a final decision. Second, the
18          complaint must indicate the judicial district in which the plaintiff resides.
            Third, the complaint must state the nature of the plaintiff’s disability and when
19
            the plaintiff claims [he] became disabled. Fourth, the complaint must contain
20          a plain, short, and concise statement identifying the nature of the plaintiff’s
            disagreement with the determination made by the Social Security
21
            Administration and show that the plaintiff is entitled to relief.
22
23   Montoya v. Colvin, No. 2:16-cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev. Mar.
24   8, 2016).
25          Expanding on the fourth requirement, a complaint fails to state a claim if it simply
26   states that the Commissioner was wrong in denying a plaintiff benefits, for “[e]very
27   plaintiff appealing an adverse decision of the Commissioner believes that the
28   Commissioner was wrong.” Hoagland, 2012 WL 2521753, at *3. Thus, “a social security

                                                    4
                                                                                      21-cv-01063-JLB
           Case 3:21-cv-01063-JLB Document 5 Filed 06/14/21 PageID.23 Page 5 of 6



 1   complaint that merely parrots the standards used in reversing or remanding a case is not
 2   sufficient to withstand a screening pursuant to [§] 1915(e).” Montoya, 2016 WL 890922,
 3   at *2. Instead, “[a] complaint appealing the Commissioner’s denial of disability benefits
 4   must [include] a brief statement of facts setting forth the reasons why the Commissioner’s
 5   decision was wrong.” Hoagland, 2012 WL 2521753, at *2.
 6   B.      Discussion
 7           Applying these four basic requirements to the Complaint here, the Court finds that
 8   the Complaint is insufficient with respect to the third and fourth requirements. The
 9   Complaint fails to allege the nature of Plaintiff’s disability and when Plaintiff claims he
10   became disabled. The Complaint also fails to allege any specific reasons for why the
11   decision of the Administrative Law Judge (“ALJ”) should be reversed or remanded.
12   Instead, the Complaint “merely parrots” the standard of judicial review by alleging that the
13   ALJ’s decision to deny Plaintiff’s claim was not “not supported by substantial evidence
14   and [was] contrary to law and regulation.” (ECF No. 1 ¶ 7.) This boilerplate statement
15   does not identify the nature of Plaintiff’s disagreement with the ALJ’s decision. See
16   Montoya, 2016 WL 890922, at *2. Accordingly, the Court is obligated to sua sponte
17   dismiss the Complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   5
                                                                                    21-cv-01063-JLB
        Case 3:21-cv-01063-JLB Document 5 Filed 06/14/21 PageID.24 Page 6 of 6



 1                                     III.   CONCLUSION
 2         For the reasons stated above, the Court hereby:
 3         (1)      GRANTS Plaintiff’s IFP Motion (ECF No. 2); and
 4         (2)      sua sponte DISMISSES the Complaint (ECF No. 1) without prejudice and
 5   with leave to amend for failure to state a claim upon which relief may be granted. Plaintiff
 6   shall have until July 9, 2021 to file an amended complaint that cures the deficiencies set
 7   forth above.
 8         IT IS SO ORDERED.
 9   Dated: June 14, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                                    21-cv-01063-JLB
